Citation Nr: 1823185	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  18-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to aid and attendance allowance for J.R.

2.  Entitlement to special monthly compensation based on aid and attendance or based on housebound status. 


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1943 to February 1945.  He is the recipient of many service awards and decorations, including the Purple Heart Medal, Bronze Star Medal, One Oak leaf Cluster, One Battle Star, and a Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2017 rating decision of the Department of Veterans Affairs (VA) in Newark, NJ. 

In April 2018, the Veteran testified in front of the undersigned Veterans' Law Judge.  This decision is being made under the "one-touch" program.  A transcript of the hearing will be associated with the claims file at a later time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On April 10, 2018, during his hearing testimony, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to aid and attendance allowance for his J.R., his spouse.  

2.  The evidence demonstrates that the Veteran requires the regular aid and attendance of another as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran seeking entitlement to aid and attendance allowance for J.R. have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


2.  The criteria to establish SMC based on the need for aid and attendance have been met.  38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Aid and Attendance for J.R. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, during his April 2018 hearing, has withdrawn the issue of entitlement to aid and attendance allowance for J.R., hence, with regards to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal with regard to this issue only is dismissed.

SMC

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b) (3). 

SMC is payable under 38 U.S.C. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). 

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).



In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability or disabilities that has or have resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

Here, service connection is currently in effect for PTSD, hearing loss, tinnitus, left hand scar, a right shoulder wound, and a scalp laceration.  

With resolution of any reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of SMC based on aid and attendance.  The Veteran is in need of the assistance of another to protect himself from the hazards of daily living.  The Board finds the Veteran's testimony that he requires regular aid and attendance to assist in dressing, undressing, toileting, bathing, preparing food, and shopping both persuasive and consistent with the other evidence of record.  Although the Veteran has some nonservice-connected disabilities that restrict his ability to perform the activities of daily living, his service-connected disabilities to include PTSD and hearing loss are also shown to contribute to his inability to protect himself from the hazards of daily living.  To the extent that the evidence reflects that both nonservice connected and service-connected disabilities render the Veteran in need for regular aid and attendance of another person, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Importantly, as noted above, a Veteran need only show one of the enumerated factors identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance.  Turco, 9 Vet. App. at 224.  And the Veteran's need for aid and attendance does not need to be constant; rather, the regulation requires only that there be a "regular" need.  See id.  See also 38 C.F.R. § 3.352(a).  

Accordingly, given the Veteran's credible assertions concerning limitations imposed by his service-connected disabilities, and taking into account the evidence indicating that he requires regular aid and attendance to assist in the majority of his daily living activities, the Board finds that SMC based on the need for regular aid and attendance is warranted.  The Board is so finding, in this case, under 38 CFR 3.352(a).  Neither the statute nor the regulations require a finding of total disability at all, never mind that such is due to a single disability.  As per the CAVC in Bradley v. Peake, 22 Vet. App. 280 (2008), and as a canon of statutory construction, plain language controls.

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C. § 1114(l) is greater than SMC at the housebound rate.  Cf. 38 U.S.C. § 1114(l), 38 C.F.R. § 1114(s).

ORDER

The appeal seeking entitlement to aid and attendance allowance for J.R. is dismissed.

Special monthly compensation based on the Veteran's need for aid and attendance is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


